Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance

1.	Claims 1-21 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 
Applicant has filed a terminal disclaimer of prior Patent Application No. 15/222,880. The terminal disclaimer filed on November 13, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior Patent Application No. 15/222,880 has been reviewed and is accepted. 
The prior art of record does not teach or suggest the recited window film further including a window coating layer directly formed on one surface of a base layer and a back coating layer directly formed on the other surface of the base layer, where the window film satisfies A1<A2<A3, where A1 is an index refraction of the back coating layer, A2 is an index of refraction of the window coating layer and A3 is an index of refraction of the base layer.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781